                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                       AT KNOXVILLE


 UNITED STATES OF AMERICA,                          )
                                                    )
                        Plaintiff,                  )
                                                    )
 v.                                                 )          No. 3:19-CR-145
                                                    )
 DUSTY OLIVER                                       )
                                                    )
                        Defendant                   )



                ORDER OF DETENTION PENDING FURTHER PROCEEDINGS


                The above-named defendant was scheduled to appear for a detention hearing on

 September 11, 2019. Prior to that hearing, counsel for the defendant announced that the

 defendant would waive the detention hearing, while reserving the right to move for a detention

 hearing at a later date. The defendant executed the appropriate waiver of detention hearing and

 counsel for the defendant tendered the waiver to the Court.

                Accordingly, the defendant is committed to the custody of the Attorney General

 or his/her designated representative for confinement in a corrections facility separate, to the

 extent practicable, from persons awaiting or serving sentences or being held in custody pending

 appeal. The defendant shall be afforded a reasonable opportunity for private consultation with

 defense counsel. On order of a court of the United States or on request of an attorney for the

 government, the person in charge of the corrections facility shall deliver the defendant to the

 United States Marshal for the purpose of an appearance in connection with a court proceeding.




Case 3:19-cr-00145-TAV-HBG Document 19 Filed 09/12/19 Page 1 of 2 PageID #: 29
            IT IS SO ORDERED.




                                    s/ Bruce Guyton
                                    UNITED STATES MAGISTRATE JUDGE




Case 3:19-cr-00145-TAV-HBG Document 19 Filed 09/12/19 Page 2 of 2 PageID #: 30
